United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-4375
                          ___________________________

              Robert G. Cantrell, On behalf of Scharlie Anne Cantrell

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

   Nancy A. Berryhill, Acting Commissioner of Social Security Administration

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                               Submitted: July 26, 2017
                                 Filed: July 27, 2017
                                    [Unpublished]
                                    ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Robert G. Cantrell, on behalf of his deceased daughter Scharlie Cantrell,
appeals the district court’s1 order upholding the denial of disability insurance benefits

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
and supplemental security income. Having jurisdiction under 42 U.S.C. § 405(g), this
court affirms.

       Cantrell raises specific challenges to an administrative law judge’s (ALJ’s)
residual functional capacity (RFC) determination. He asserts that the ALJ erred by
not adopting the RFC opinion of a treating psychologist, and objects to the ALJ’s
reliance on a vocational expert’s testimony in response to a hypothetical containing
the challenged RFC determination finding Scharlie not disabled. This court agrees
with the district court that substantial evidence on the record as a whole supports the
adverse decision. See Harvey v. Colvin, 839 F.3d 714, 715 (8th Cir. 2016) (de novo
review); Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012) (claimant has burden
of establishing RFC; while RFC assessment draws from medical sources for support
and must be supported by some medical evidence, it is ultimately administrative
determination reserved to Commissioner); Perkins v. Astrue, 648 F.3d 892, 897 (8th
Cir. 2011) (treating physician’s opinion does not automatically control, as record
must be evaluated as whole).

      The judgment is affirmed.
                     ______________________________




                                         -2-